Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-14-00913-CV

                                    David MEDRANO,
                                        Appellant

                                             v.

                                    Celine HINOJOSA,
                                         Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008-CI-00027
                     The Honorable Richard E. Price, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

       In accordance with this court’s memorandum opinion of this date, Appellee Celine
Hinojosa’s motion to dismiss this appeal is GRANTED IN PART, and DENIED IN PART. It is
ORDERED that issues one, two, and six are DISMISSED FOR LACK OF JURISDICTION. The
judgment of the trial court is AFFIRMED.

      It is ORDERED that Appellee Celine Hinojosa recover her costs on appeal from Appellant
David Medrano.

       SIGNED June 1, 2016.


                                              ___________________________
                                              Karen Angelini, Justice